 Case: 4:18-cv-01800-SRC Doc. #: 62 Filed: 09/18/20 Page: 1 of 2 PageID #: 180




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI


BRIDGETON LANDFILL, LLC                            )
                                                   )
               Plaintiff,                          )
                                                   )
vs.                                                )
                                                   )   Case No. 4:18-cv-01800
MALLINCKRODT LLC, et al.                           )
                                                   )
               Defendants.                         )

MOTION TO FILE JOINT STATUS REPORT IN LIEU OF PROPOSED SCHEDULING
                         PLAN UNDER SEAL

       Plaintiff Bridgeton Landfill, LLC (“Plaintiff”) respectfully requests the Court grant leave

to file under seal. In support of the Motion, the Plaintiff states as follows:

       1.      The Joint Status Report filed concurrently with this motion discusses an ongoing

mediation involving all parties involved in this pending litigation.

       2.      The Mediation Process Agreement incorporates a Mediation Confidentiality

Agreement, which claims confidentiality over documents exchanged and matters discussed

related to the mediation and any potential settlement.

       3.      As such, the Joint Status Report discusses matter that are confidential pursuant to

the Mediation Confidentiality Agreement and the Mediation Process Agreement.

       WHEREFORE, the Parties pray the Court permit leave to file their Joint Status Report In

Lieu of Proposed Scheduling Plan under seal and such other and further relief as is just and

proper in the premises.




                                                  1
 Case: 4:18-cv-01800-SRC Doc. #: 62 Filed: 09/18/20 Page: 2 of 2 PageID #: 181




Dated: September 18, 2020                             LATHROP GPM LLP

                                             By:      /s/ William G. Beck
                                                      William G. Beck         26849MO
                                                      Allyson E. Cunningham 64802MO
                                                      2345 Grand Boulevard, Suite 2200
                                                      Kansas City, Missouri 64108-2618
                                                      Telephone:     (816) 292-2000
                                                      Telecopier: (816) 292-2001
                                                      william.beck@lathropgpm.com
                                                      allyson.cunningham@lathropgpm.com
                                                      Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 18th day of September 2020, a true and
accurate copy of the foregoing was served on all counsel of record via the U.S. District Court
ECM/ECF system.



                                                   /s/ William G. Beck
                                                   An Attorney for Plaintiff




                                                2
